Cook, J.,
delivered the opinion of the court.
The evidence for the state shows that the defendant was guilty of murder. The evidence for the defendant shows that the defendant was guiltless of any crime— that he did not kill deceased at all, and did not aid, abet,, or encourage the homicide. The defendant should have been convicted of murder, if the jury believed the state’s evidence; but, if they entertained a reasonable doubt of the truthfulness of the state’s theory, the verdict should have been not guilty.
Upon this state of the record, and at the request of the state, the court instructed the jury as follows: “The court charges the jury, for the state, that if they believe from the evidence in this case beyond a reasonable doubt that the defendant unlawfully, not in necessary self-defense, without malice aforethought, but in a sudden heat of passion, killed Harvey Harris, with a dangerous weapon, the jury can convict the defendant of manslaughter only; and, should the jury convict the defendant of manslaughter, the form of their verdict will be: ‘We, *419the jury, find the defendant guilty of manslaughter.’ ” The verdict of the jury was, “We, the jury, find the defendant guilty of manslaughter, ’ ’ and the court sentenced the defendant to imprisonment in the state penitentiary for a term of five years; hence this appeal.
If a long line of decisions of this court is to he followed, this case should he reversed. We proceed now to analyze the verdict. The. essential and. potent fact is that the jury believed, and so said by their verdict, that the defendant was guilty of an unlawful and felonious homicide. To reach this conclusion, the jury necessarily and entirely rejected the evidence given on behalf of defendant. This is true, because, if they had any reasonable doubt about the truthfulness of any, or all, of this evidence, it was the duty of the jury to say not guilty. But the jury, by its verdict, said guilty, and ignorantly named the crime manslaughter. First, defendant was found guilty; second, the jury said he was guilty of manslaughter. If guilty, he should be punished for murder. That he was guilty was the solemn finding of the jury; but the jury went further, and said that he was guilty of the lesser crime, and it is of this that appellant complains.
It seems to us that this complaint overlooks, or ignores, the fact that the jury rejected all of defendant’s testimony, and pronounced him guilty, and that the jury could not have reached this verdict, unless they did reject the defendant’s theory, and unless they did adopt ancl believe the state’s theory of the facts. It is a fact that the jury, for some reason satisfactory to them, thought defendant was not guilty of the higher crime, which error of the jury resulted in a five-year sentence instead of a life sentence. So it seems, in the last analysis, the complaint is that the verdict, to satisfy the law, should have been for murder, and that defendant, by the verdict rendered, was deprived of his legal right to spend the balance of his days in the penitentiary.
Technically the contention of defendant may be flawless; but practically we think it is without substance or merit. *420Logically the defendant is not complaining of any injury to himself, but insists that the law has been perverted in his interest, and to this he cannot give his consent. Upon an indictment charging murder, the person charged may be legally convicted of manslaughter, provided there is evidence justifying the belief that the defendant is guilty of the lesser crime. This is admitted; but it is contended that there was. no evidence even tending to prove manslaughter. The reply is that there was abundant evidence to prove murder — and the defense was based upon evidence showing that defendant had no part in the killing — and we are unable to see how he can complain of the instruction on manslaughter, or of the verdict of the jury. If the jury reached the conclusion that defendant was the killer, he had no defense, and according to the state he was guilty of murder. If the jury believed that defendant fired the fatal shot, and they did so believe, they must necessarily have believed that his story was false. This is accurately and precisely what the verdict of the jury means.
So the sum total of appellant’s complaint is that the court erred in authorizing the jury to find him guilty of manslaughter, and the jury erred in accepting this instruction, because, if they believed he was the killer— and by their verdict they did so believe — then it was their duty under the law to have pronounced him guilty as charged; and, failing in this duty, he (appellant) was denied his legal right to a conviction for murder. It may be urged that this line of reasoning assumes that the defendant is guilty of murder, and so it does — and rightly —for this is just what the verdict of the jury means.
This decision is in conflict with Parker v. State, 58 South. 978, the last pronouncement of this court, and many other cases, all of which are overruled. In Rolls v. State, 52 Miss. 391, in response to the same argument that is made in this case, that the verdict of the jury was wrong on either theory of the case, the court said *421“There might be something in the point if a reversal [of the case] for that reason would put the defendant on a second trial to answer for the crime of murder. But, if really guilty of murder, it is not quite clear that the plaintiff in error has been prejudiced by the failure of the jury to find him guilty of that crime.” The learned judge rendering that opinion seems to have used the same line of thought used by the court in this opinion. However, in that case no instruction was given authorizing the jury to find the defendant guilty of manslaughter.
In Moore v. State, 86 Miss. 160, 38 So. 504, the defendant was being tried upon an indictment charging him with murder. The court, at the request of the state, gave the following instruction to the jury, viz.: “The court charges the jury, for the state, that manslaughter is the Idlling of another in the heat of passion, without malice, by the use of a dangerous weapon, without authority of law, and not in necessary self-defense; and the court further instructs the jury, for the state, that if the jury believe from the evidence beyond a reasonable doubt that Ellis Poole cursed Daniel Moore for a son of a bitch, and that Moore, while still under the heat of passion, aroused by such insult, secured a pistol and shot and hilled Poole, not in malice, but in the heat of passion, and not in his necessary self-defense, then he is guilty of manslaughter, and the jury should so find.” One of the complaints to this instruction was that, if appellant shot Poole under the circumstances stated in the instruction, he was guilty of murder; and another objection was that the instruction was upon the weight of the evidence, and assumed that defendant was under the heat of passion when he killed the deceased.
In response to the contention of counsel for appellant in that case, the court said: “It is not necessary that we should say which of these conflicting views is correct. In either view, appellant was not prejudiced in his defense by the instruction. Self-defense was the sole de*422fense relied upon by appellant. This defense was. presented to the jury by numerous instructions, which most liberally, exhaustively, and persuasively expounded the law applicable to that subject. , A jury could not by any possibility have acted in ignorance as to appellant’s right to slay his antagonist, if apparently necessary so to do, in order to save himself from impending danger to life or limb, actual or apparent. Their verdict of manslaughter can mean nothing less than that they were satisfied beyond a reasonable doubt that appellant did not act in justifiable self-defense. We cannot say that this finding of fact is not correct, and it shuts us up to the conclusion that appellant was guilty of either murder or manslaughter. A conviction of the lesser of these two crimes will not be set aside, because had upon an instruction which, if incorrect at all, is incorrect only in this: That it directed a verdict of manslaughter under facts which would have warranted a conviction of murder.” '
These two decisions of this court are at least in line with our view of the law as. announced in this case, and for other authorities in support of our views we cite the following: State v. Hagan, 131 N. C. 802, 42 S. E. 901; Powell v. State, 5 Tex. App. 234; State v. Underwood, 35 Wash. 568, 77 Pac. 863.
There are many assignments of error, other, than the one just considered; but, after a careful examination, we are of opinion that there is no merit in any of them, and for that reason the ease is affirmed.

Affirmed